Order entered on March 20, 1963, providing and approving provisions for the temporary care of the child of the parties, unanimously reversed, on the law and on the facts, and the motion denied, without costs. Temporary custody is granted to the appellant pending the hearing directed by our decision of April 2, 1963 (ante, p. 1057). We are of the opinion that it is in the best interests of the child to permit her to remain with appellant pending the determination of his application for change of custody. In the interests of the child the proceedings should be heard and determined expeditiously and, in any event, prior to June 28, 1963. Concur — Breitel, J. P., McNally, Stevens, Eager and Steuer, JJ.